Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Michaud on 01/06/2021.
The application has been amended as follows: 
1.	(Currently Amended) A multispecific antibody made by a method comprising the steps of:
(1)	providing an antibody that comprises a variable heavy chain domain (VH) and a variable light chain domain (VL), wherein the VH and VL pair together to form an antigen-binding site that binds to a first epitope but not a second epitope;
(2)   	holding the nucleic acid sequence encoding the VH constant and altering the nucleic acid sequence encoding the VL of the antibody of step (1) thereby resulting in one or more solvent accessible amino acid residues being altered; and
H and the altered VL of step (2), wherein the VH and VL of the multispecific antibody pair together to form an antigen-binding site that binds to the first epitope and the second epitope.
5.	(Canceled)
6.	(Currently Amended) The multispecific antibody of claim 1, wherein the one or more solvent accessible amino acid residues are altered at one or more amino acid residue positions selected from the group consisting of positions 28, 29, 30, 31, 32, 50, 51, 52, 53, 66, 67, 68, 69, 70, 91, 92, 93, and 94, according to the Kabat numbering system.
15.	(Currently Amended) The multispecific antibody of claim H and the altered nucleic acid sequence of the VL of step (2).
16.	(Currently Amended) The multispecific antibody of claim 
26.	(Currently Amended) The multispecific antibody of claim H and VL of the multispecific antibody pair together to form an antigen-binding site that binds to the first epitope and the second epitope with at least 10-4 M affinity.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the claimed multispecific antibody. The closest prior art is Fuh et al. (WO 2003/102157; filing date 06/03/03; in IDS from 02/28/2019). Fuh et al. teach a method for generating high quality target binders from polypeptides comprising 
“The three scFv-zip libraries (scFv-1, scFv-2 and scFv-3) were subjected to more detailed analysis. Phage clones from round 3 of selections against IGF-1 or mVEGF were analyzed for specific binding to target by doing phage ELISAs against both IGF-1 and mVEGF. Clones that bound only to the target against which they were selected were classified as specific while those that bound both targets were classified as non-specific. The results are shown in Figure 26 which indicates the percentage of clones from each selection that bound targets (Total) and the percentage of clones that bound only the target against which they were selected (specific). All three libraries produced specific binding clones against target, although library scFv-3 produced considerably fewer specific binders than did libraries scFv-1 and scFv-2.” See p.115.

By performing and ELISA against IGF-1 and mVEGF, Fuh et al. selected for four broad classes of clones: IGF-1-binding clones, mVEGF-binding clones, clones that bound neither IGF-1 nor mVEGF, and clones that bound both IGF-1 and mVEGF. At p. 67, Fuh et al. teach that multispecific antibodies may be prepared by altering the nucleic acid sequence of variable domains. Therefore Fuh et al. teach or suggest a multispecific antibody made by a method comprising the steps of:
(1)	providing an antibody that comprises a variable heavy chain domain (VH) and a variable light chain domain (VL), wherein the VH and VL pair together to form an antigen-binding site that binds to a first epitope but not a second epitope;
H and/or VL of the antibody of step (1); and
(3)	generating a multispecific antibody comprising an altered VH and/or an altered VL of step (2), wherein the VH and VL of the multispecific antibody pair together to form an antigen-binding site that binds to the first epitope and the second epitope. However as indicated above, the claims have been amended to recite a multispecific antibody made by a method comprising the steps of:
(1)	providing an antibody that comprises a variable heavy chain domain (VH) and a variable light chain domain (VL), wherein the VH and VL pair together to form an antigen-binding site that binds to a first epitope but not a second epitope;
(2)   	holding the nucleic acid sequence encoding the VH constant and altering the nucleic acid sequence encoding the VL of the antibody of step (1) thereby resulting in one or more solvent accessible amino acid residues being altered; and
(3)	selecting a multispecific antibody comprising the VH and the altered VL of step (2), wherein the VH and VL of the multispecific antibody pair together to form an antigen-binding site that binds to the first epitope and the second epitope. Fuh et al. does not teach or suggest methods of preparing a multispecific antibody by altering the light chain variable region amino acid sequence while holding the heavy chain variable region amino acid sequences constant. For example, Example 5 of Fuh et al. teaches the diversification of an anti-HER2 antibody, 4D5. For five different libraries, various CDRs of 4D5 were diversified. For each of said libraries, at least the heavy chain CDR3 was diversified. For two libraries, only heavy chain CDR residues were diversified, and for the three libraries in which light chain CDR residues were diversified, only light chain CDR3 was diversified. 

    PNG
    media_image1.png
    257
    517
    media_image1.png
    Greyscale

Even if one of ordinary skill in the art were motivated, based upon the teachings of Fuh et al., to develop multispecific antibodies that bound multiple target antigens, wherein said multispecific antibodies were prepared by altering variable region amino acid residues, one of ordinary skill in the art guided by the teachings of Fuh et al. would have started by diversifying heavy chain CDRs. There are no teachings in Fuh et al. that would lead one of ordinary skill in the art to the conclusion that a multispecific antibody capable of binding multiple target antigens could be prepared exclusively by altering light chain variable region residues while holding the amino acid sequence of the heavy chain variable region constant. Based upon the teachings of Fuh et al., one of ordinary skill in the art would have had no motivation to specifically hold the VH region of a particular antibody constant while altering light chain variable region amino acid residues as a means of generating multispecific antibodies that are capable of binding to the original antigen as well as a new antigen. Therefore since claim 1 has been amended to require the diversification of the light chain variable region amino acid sequences while holding the heavy chain variable region amino acid sequences constant, the claim is not anticipated by Fuh et al., and the teachings of Fuh et al. would not have provided ample motivation to one of ordinary skill in the art to develop the claimed invention.


Conclusion
Claims 1-4 and 6-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NELSON B MOSELEY II/Examiner, Art Unit 1642